Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of June 8,
2015, is between QLT Inc. (the “Secured Party”) and InSite Vision Incorporated,
a Delaware corporation (the “Grantor”).

RECITALS

A. Pursuant to the Secured Note dated as of June 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note”), between the
Grantor and QLT Inc., the Secured Party will extend credit to the Grantor from
time to time as described therein. Capitalized terms used herein are used as
defined in the Security Agreement dated as of June 8, 2015 (the “Security
Agreement”), between the Grantor and the Secured Party unless otherwise noted.
To secure its obligations under the Note and any other Collateral Documents, the
Grantor desires to grant to the Secured Party, a security interest in certain
copyrights, trademarks, patents and patent applications.

B. Pursuant to the terms of the Security Agreement, the Grantor has granted to
the Secured Party a security interest in all of the Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Note, the
Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Note, the Grantor grants and pledges to the
Secured Party a security interest in all of the Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral, including
without limitation those copyrights, patents and patent applications, and
trademarks listed on Exhibits A, B and C hereto, and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to the Secured Party under the Security Agreement. The rights and
remedies of Secured Party with respect to the security interest granted hereby
are in addition to those set forth in the Security Agreement, the Note and other
Collateral Documents, and those which are now or hereafter available to the
Secured Party as a matter of law or equity. Each right, power and remedy of
Secured Party provided for herein or in the Security Agreement, the other
Collateral Documents or the Note, or now or hereafter existing at law or in
equity, shall be cumulative and concurrent and shall be in addition to every
right, power or remedy provided for herein and the exercise by Secured Party of
any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Security Agreement, the Note or
other Collateral Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person of any or
all other rights, powers or remedies. This Intellectual Property Security
Agreement shall constitute a Collateral Document as defined under the Security
Agreement.

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

GRANTOR: InSite Vision Incorporated

 

Address of Grantor:

InSite Vision Incorporated

InSite Vision Incorporated 965 Atlantic Avenue By:

/s/ Timothy M. Ruane

Alameda, California 94501 Attn: Timothy M. Ruane Name:

Timothy M. Ruane

Title:

Chief Executive Officer

SECURED PARTY: QLT INC. Address of Secured Party:

QLT INC.

QLT Inc. 887 Great Northern Way, Suite 250 By:

/s/ Geoffrey Cox

Vancouver, BC V5T 4T5 Canada Name:

Geoffrey Cox

Attention: Glen Ibbott, Interim Chief Financial Officer Title:

Interim Chief Financial Officer

Facsimile No.: (604) 873-0816 With a copies to: QLT Inc. 887 Great Northern Way,
Suite 250 Vancouver, BC V5T 4T5 Canada Attention: Dori Assaly, Vice President
Legal Affairs Facsimile No.: (604) 873-081 and Weil, Gotshal & Manges LLP 767
Fifth Avenue New York, NY 10153 Attention: Ray Gietz Facsimile: 212-310-8702

[SIGNATURE PAGE TO IP SECURITY AGREEMENT]